FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    24-JUL-2020
                                                    08:24 AM



                 IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                                  ---o0o---


                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
                 DAVID R. LANGDON, Defendant-Appellant


                            NO. CAAP-XX-XXXXXXX


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          HONOLULU DIVISION
                      (CASE NO. 1DTI-18-149551)


                                JULY 24, 2020


             GINOZA, CHIEF JUDGE, LEONARD and CHAN, JJ.


                    OPINION OF THE COURT BY CHAN, J.

            Defendant-Appellant David R. Langdon (Langdon),
self-represented, appeals from the Notice of Entry of Judgment
and/or Order and Plea/Judgment, filed on December 19, 2018, in
the District Court of the First Circuit, Honolulu Division
(District Court).1      Langdon was found to have violated Hawaii




     1
            The Honorable Linda K. Luke presided.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Revised Statutes (HRS) § 286-25 (Supp. 2017),2 Operation of a
vehicle or moped without a certificate of inspection, and HRS
§ 249-14.1 (Supp. 2017),3 Number plates for mopeds.            On appeal,

     2
          HRS § 286-25 provides:

                §286-25 Operation of a vehicle or moped without a
          certificate of inspection. Whoever operates, permits the
          operation of, causes to be operated, or parks any vehicle or
          moped on a public highway without a current official
          certificate of inspection, issued under section 286-26, shall
          be fined not more than $100.
     3
          HRS § 249-14.1 provides:

                §249-14.1 Number plates for mopeds; registration; fine.
          (a) The director of finance shall cause to be produced number
          plates and tags or emblems for the registration of mopeds
          operated in the State.

                (b) The director of finance shall number and register
          the moped in the owner's name in a permanent record or book to
          be kept by the director of finance for this purpose, and shall
          furnish the owner thereof with a receipt showing upon its face
          the license number issued for the moped. The registration of
          mopeds shall occur on a staggered basis as agreed upon by the
          counties' director of finance. The registration fee shall be
          $27 per year. The director of finance shall also furnish the
          owner, upon the original registration of the moped, one plate
          with the registration number marked thereon. Upon the payment
          of a registration fee for each year, a tag or emblem bearing a
          serial number and the month and year of expiration shall be
          provided to the owner. Transfer of current number plates,
          tag, or emblem, except as authorized by this chapter, is
          punishable by a fine of not more than $50 for each offense.

                (c) Upon an original registration the director of
          finance shall fix, and shall charge to the owner, a fee equal
          to the cost of the number plate and tag or emblem plus the
          administrative cost of furnishing the plate and tag or emblem
          and effecting the registration. Upon the issuance of a new
          series of number plates, the director of finance shall charge
          the owner a fee equal to the costs of the number plate plus
          the administrative cost of furnishing the plate. Upon issuing
          a tag or emblem, the director of finance shall charge the
          owner a fee of 50 cents. The owner shall securely fasten the
          number plate on the rear of the moped at a location provided
          by the manufacturer or in the absence of such a location upon
          the fender of the moped and in conformance with section
          291-31, in such a manner as to prevent the plate from
          swinging. The number plate shall at all times be displayed
          entirely unobscured and be kept reasonably clean.

                (d) Upon the issuance of the tag or emblem, the owner
          shall affix the tag or emblem to the top right portion of the
          rear number plate.

                (e) An owner who fails to comply with the registration
          requirements of this section shall be subject to a fine not to
          exceed $100 per violation.

                                     2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


as he did below, Langdon challenges the legality of Act 200 of
the 2016 Session Laws of Hawai#i, which enacted HRS § 249-14.1
and amended HRS § 286-25.     2016 Haw. Sess. Laws Act 200, §§ 1, 10
at 612, 615.   As explained below, we affirm the District Court's
ruling that Langdon violated HRS § 286-25 and reverse the ruling
that Langdon violated HRS § 249-14.1.
                            I.   BACKGROUND
          On July 23, 2018, Langdon was issued a citation for
operating a moped without a certificate of inspection and a moped
license plate, in violation of HRS §§ 286-25 and 249-14.1.               The
"Officer's Observations" section of the citation stated:
"Observed moped traveling W on Malia St approaching [ ] Kilauea
Ave - no license plate or safety decal on moped - only decal
[illegible] he didn't believe he should have to register moped
b/c he should be 'grandfathered in.'"
          On August 9, 2018, Langdon filed a written statement
contesting the citation.     Langdon admitted that he did not have a
new certificate of inspection or a new moped plate, but
challenged the legality of the underlying law as applied.
          After the District Court initially entered judgment in
favor of the State and against Langdon for both violations,
Langdon filed a Request for Trial.
          On December 19, 2018, the District Court held a trial
de novo and vacated the prior judgment.        Langdon was "arraigned"
as follows:
                [MS. PROSECUTOR:] As to Count 1, on or about
          July 23rd, 2018, in the City and County of Honolulu, State
          of Hawai#i, you, David Roy Langdon, operated, permitted the
          operation of, caused the operation of, or parked a vehicle
          or moped on a public highway without a current official
          certificate of inspection, thereby violating section 286-25
          of the Hawai#i Revised Statutes.


                As to Count 2, on or about Sep -- July 23rd, 2018, in
          the City and County of Honolulu, State of Hawai #i, you,
          David Roy Langdon, failed to securely fasten the number
          plate on the rear of the moped at a location provided by the
          manufacturer or in the absence of such a location upon the
          bumper of the moped as in conformance with section 291-31 in
          such a manner as to prevent the plate from swinging and

                                    3
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          defendant failed to display the number plate entirely
          unobscured and be kept reasonably clean in violation of
          section 249-14.1 of the Hawai#i Revised Statutes.

          The State introduced Exhibit 1, a document by the City
and County of Honolulu, Department of Customer Service Motor
Vehicle Registration, certifying Langdon was the registered owner
of a moped with license plate Z26629.       The exhibit was admitted
without objection.
          After Langdon offered his own exhibit and commented on
it, the District Court apparently construed his comments and the
statements made in his document as a motion to dismiss.             The
District Court denied the motion.       Langdon's document was
admitted into evidence as Exhibit A.       Exhibit A included a letter
dated July 25, 2018, in which Langdon asserted that Act 200 of
the 2016 Session Laws of Hawai#i was illegally applied because:
(1) it was a bill of attainder and/or ex post facto law and an
abridgment of constitutional protections; (2) it violated due
process because it requires mopeds to obtain a safety inspection;
(3) the City and County of Honolulu committed "fraud of issuance"
when it previously issued to Langdon a "permanent license"; and
(4) a proper interpretation of Act 200 reflects that it did not
invalidate all current permanent moped registrations.           Exhibit A
also included a letter dated August 14, 2017, from the City and
County of Honolulu, Department of Customer Services, informing
Langdon that Act 200 required annual moped registration and
safety inspections and "will also invalidate all current
permanent moped registrations."
          Officer Jenna Lynn Shimabuku (Officer Shimabuku)
testified that she is a police officer and was on duty on
July 23, 2018, when she cited Langdon for not having a license
plate and safety check for a moped.       She observed him on Malia
Street, which is a public way, street, or highway in the City and
County of Honolulu.    Langdon drew her attention because he did
not have a larger license plate that was supposed to be issued by
the end of 2017.   When she informed Langdon of his violations,

                                    4
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Langdon stated that he did not believe he should have to get a
license plate or safety check because he should be "grandfathered
in."   The license decal on his moped was Z26629.   The District
Court approved the State's request for the record to reflect that
Exhibit 1 was proof that Langdon's moped license was Z26629 and
that he was the registered owner.
           During his testimony, Langdon stated his various
arguments challenging the legality of Act 200, as asserted in his
Exhibit A.   However, Langdon again admitted he did not have a new
moped license plate or safety inspection.
           The District Court ultimately concluded as to Count 1
that Langdon had no current safety check and as to Count 2 had
not secured a new moped registration as required.    On
December 19, 2018, the District Court filed its Notice of Entry
of Judgment and/or Order and Plea/Judgment, finding that Langdon
violated HRS §§ 286-25 and 249-14.1.
                        II.    POINTS OF ERROR
           On appeal, Langdon reasserts his arguments below
challenging the legality of Act 200 of the 2016 Session Laws of
Hawai#i.   2016 Haw. Sess. Laws Act 200, §§ 1, 10 at 612, 615.
Langdon argues that Act 200 was illegal as applied and violated
his rights because: (1) it was a bill of attainder and/or ex post
facto law and an abridgment of constitutional protections; (2) it
violated due process because it automatically deems mopeds
without a safety inspection sticker to be unsafe; (3) its
requirements rendered the City and County of Honolulu's previous
issuance of a "permanent license" to be "fraud of issuance"; and
(4) a proper interpretation of Act 200 reflects that it did not
invalidate all current permanent moped registrations.
                     III.     STANDARDS OF REVIEW
           "Statutory interpretation 'is a question of law
reviewable de novo.'"   Citizens Against Reckless Dev. v. Zoning
Bd. of Appeals, 114 Hawai#i 184, 193, 159 P.3d 143, 152 (2007)
(quoting State v. Levi, 102 Hawai#i 282, 285, 75 P.3d 1173, 1176

                                    5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(2003)).    When construing statutes, this court is governed by the
following rules:
                  First, the fundamental starting point for statutory
            interpretation is the language of the statute itself.
            Second, where the statutory language is plain and
            unambiguous, our sole duty is to give effect to its plain
            and obvious meaning. Third, implicit in the task of
            statutory construction is our foremost obligation to
            ascertain and give effect to the intention of the
            legislature, which is to be obtained primarily from the
            language contained in the statute itself. Fourth, when
            there is doubt, doubleness of meaning, or indistinctiveness
            or uncertainty of an expression used in a statute, an
            ambiguity exists.

                  When there is ambiguity in a statute, "the meaning of
            the ambiguous words may be sought by examining the context,
            with which the ambiguous words, phrases, and sentences may
            be compared, in order to ascertain their true meaning."
            Moreover, the courts may resort to extrinsic aids in
            determining legislative intent, such as legislative history,
            or the reason and spirit of the law.
Id. at 193-94, 159 P.3d at 152-53 (citations omitted).
                              IV.   DISCUSSION
A.   Act 200 is not a bill of attainder or an ex post facto law.
            Article I, Section 10, Clause 1 of the United States
Constitution states: "No State shall . . . pass any Bill of
Attainder, ex post facto Law, or Law impairing the Obligation of
Contracts, or grant any Title of Nobility."           "A bill of attainder
is a legislative act which inflicts punishment without a judicial
trial."    Cummings v. Missouri, 71 U.S. 277, 323 (1886).           "However
expansive the prohibition against bills of attainder, it surely
was not intended to serve as a variant of the equal protection
doctrine, invalidating every Act of Congress or the States that
legislatively burdens some persons or groups but not all other
plausible individuals."       Nixon v. Adm'r of Gen. Servs., 433 U.S.
425, 471 (1977) (footnotes omitted).
            With respect to the Ex Post Facto Clause, the United
States Supreme Court has stated:
                  By an ex post facto law is meant one which imposes a
            punishment for an act which was not punishable at the time
            it was committed; or imposes additional punishment to that
            then prescribed; or changes the rules of evidence by which
            less or different testimony is sufficient to convict than
            was then required.

                                      6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Cummings, 71 U.S. at 325-26.
            We must ascertain whether the legislature meant the statute
            to establish civil proceedings. If the intention of the
            legislature was to impose punishment, that ends the inquiry.
            If, however, the intention was to enact a regulatory scheme
            that is civil and nonpunitive, we must further examine
            whether the statutory scheme is so punitive either in
            purpose or effect as to negate the State's intentions to
            deem it civil.

Smith v. Doe, 538 U.S. 84, 92 (2003) (citations, brackets, and
quotation marks omitted).
            Moreover, the Hawai#i Supreme Court has stated:
            The "intent-effects" test is applied to determine whether a
            statute runs afoul of the federal ex post facto clause.
            Russell v. Gregoire, 124 F.3d 1079, 1084 (9th Cir. 1997).
            That test questions whether (1) the legislature intended the
            statute to be criminal or civil, and (2) the statute is "'so
            punitive' in effect that it overcomes the nonpunitive
            legislative intent." Id. at 1088. "The first part of the
            test ('intent') looks solely to the declared purpose of the
            legislature as well as the structure and design of the
            statute." Id. at 1087. "The second part of the test
            ('effects') requires the party challenging the statute to
            provide 'the clearest proof' that the statutory scheme is so
            punitive either in purpose or effect as to negate the
            State's nonpunitive intent." Id.

State v. Guidry, 105 Hawai#i 222, 235, 96 P.3d 242, 255 (2004).
            Violations of HRS §§ 249-14.1 and 286-25 are civil
"traffic infractions" because they relate to traffic movement and
control or equipment, and, therefore, cannot be criminal
offenses.    HRS § 291D-2 (2007); HRS § 291D-3 (2007); see State v.
Rees, 107 Hawai#i 508, 518-19, 115 P.3d 687, 697-98 (App. 2005)
(holding that a violation of HRS § 286-25 is a civil traffic
infraction and not a criminal offense).          A defendant may request
a hearing to either "deny commission of the infraction(s) or
admit commission of the infraction(s) but explain mitigating
circumstances."     Hawai#i Civil Traffic Rules (HCTR) Rule 11(a)
(eff. 2006).    "If the court determines that an infraction has
been committed, judgment shall be entered in favor of the State."
HCTR Rule 16(a) (eff. 2006).        A defendant may then request a
trial, which shall be held pursuant to HRS § 291D-13, the Hawai#i
Rules of Penal Procedure, Rules of the District Court, and
Hawai#i Rules of Evidence.       HCTR Rule 19(a), (c) (eff. 2009).

                                      7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Therefore, Act 200 of the 2016 Session Laws of Hawai#i, with
respect to its enactment of HRS § 249-14.1 and amendment of HRS
§ 286-25, is not a bill of attainder because it affords a
defendant the right to a trial.
           The legislative intent of the relevant part of Act 200
was to establish "safety inspections and registration
requirements for mopeds, as well as the issuance and use of
number plates for mopeds, thereby increasing roadway safety in
Hawai[#]i."    Conf. Comm. Rep. No. 158-16, in 2016 House Journal,
at 1416, 2016 Senate Journal, at 842.    Regarding the first part
of the intent-effects test, the legislature deemed violations of
HRS §§ 249-14.1 and 286-25 as civil proceedings and stated its
intent to impose a regulatory scheme.    As to the second part of
the intent-effects test, Langdon failed to present any proof that
the statutory scheme of either provision "is so punitive either
in purpose or effect as to negate the State's nonpunitive
intent."   Guidry, 105 Hawai#i at 235, 96 P.3d at 255 (quoting
Russell, 124 F.3d at 1087).    Therefore, the intent-effects test
was not satisfied and Act 200 is not an ex post facto law.
B.   Act 200 does not violate due process, as claimed by Langdon.
           Langdon argues that Act 200 improperly imposed a safety
inspection requirement upon his moped, in violation of due
process, because his moped had already been deemed safe to
operate without the safety inspection prior to Act 200.
           Act 200 amended HRS § 286-25 to require mopeds to have
a current safety inspection when operated on a public highway.
2016 Haw. Sess. Laws Act 200, § 10 at 615.    The regulation of
traffic upon public highways is unquestionably within the police
powers of the legislature and is a rightful subject of
legislation.    Territory v. Tam, 36 Haw. 32, 36-37 (Haw. Terr.
1942).   Contrary to Langdon's claim, no moped was deemed safe or
unsafe prior to amendment of HRS § 286-25 to require mopeds to
have a current safety inspection; mopeds were permitted to
operate on a public highway without any determination as to their

                                  8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


operational fitness.   Langdon's due process argument therefore
fails.
C.   Langdon's "fraud of issuance" argument is improper.
           Under his "fraud of issuance" argument, Langdon
contends that he purchased a moped and obtained a "permanent
license," pursuant to HRS § 249-14 (2001), prior to the enactment
of Act 200, which eliminated the applicability of HRS § 249-14 to
mopeds.   Thus, he argues, if Act 200 invalidated his "permanent
license," the City and County of Honolulu was liable for fraud
for issuing the "permanent license."   Langdon's argument is
essentially an improper attempt to raise an affirmative claim for
fraud against the City and County of Honolulu in his traffic
violation proceedings.   We therefore need not address this point.
D.   The District Court did not err in finding that Langdon
     violated HRS § 286-25 for operating his moped without a
     valid safety inspection but erred in finding that he
     violated HRS § 249-14.1 for failing to have a new moped
     license plate because there is no statutory authority for
     the issuance of a license plate to previously registered
     mopeds.

           Langdon argues that Act 200 did not invalidate all
current permanent moped registrations and that section 13 of the
Act directed new plates be issued to him by December 31, 2017.
Langdon further claims that the District Court failed to
establish a clear record that he was guilty of not having the new
plate and not having a safety inspection sticker.
           As to Langdon's assertion of a lack of a "clear
record," the record on appeal reflects that Langdon admitted at
trial that he did not have a new license plate or safety
inspection.   Langdon also concedes on appeal that he "did freely
admit that he did not have a newly required Safety Inspection and
new License plate, though he had a Permanent Moped Sticker."    On
this record, the District Court did not err in finding that
Langdon violated HRS § 286-25 for operating his moped without a
valid safety inspection.   However, despite Langdon admitting that


                                 9
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


he did not have a license plate, we conclude that Langdon was not
required to have a license plate under HRS § 249-14.1, as
discussed infra.
           Section 13 of Act 200 does not stand for the
proposition that Langdon seems to assert--that existing moped
owners should be "grandfathered in," should be provided a "free"
new license plate, and should not be subject to the new
requirements imposed by Act 200.      Rather, section 13 simply
imposed a deadline for the issuance of license plates for
"current permanent registered mopeds."      2016 Haw. Sess. Laws Act
200, § 13 at 616 ("[T]he staggering of registration and issuance
of license plates for the current permanent registered mopeds
shall be completed by December 31, 2017.").      One of the main
purposes of Act 200 was to create an annual registration
requirement for mopeds.    S. Stand. Comm. Rep. No. 3061, in 2016
Senate Journal, at 1318; H. Stand. Comm. Rep. No. 932-16, in 2016
House Journal, at 1073; H. Stand. Comm. Rep. No. 548-16, in 2016
House Journal, at 950; H. Stand. Comm. Rep. No. 243-16, in 2016
House Journal, at 841.    In the absence of any express language or
legislative intent to the contrary, owners of "current permanent
registered mopeds" are also subject to the new registration
requirements under HRS § 249-14.1.      However, Act 200 did not
adopt any statutory authority for the issuance of license plates
for previously registered mopeds.
           The August 14, 2017 letter from the City and County of
Honolulu, Department of Customer Services, provided Langdon with
instructions on the steps required to register his moped in
conformity with Act 200.   The issuance of a new license plate was
explained in one of those steps, contingent on registration of
the moped and payment of a registration fee.      Although Langdon
summarily states that he was not issued a license plate and
relies on section 13 of Act 200 to state that this was error,
there was no evidence that he took the steps necessary to receive
a plate.

                                 10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            To the extent the August 14, 2017 letter addressed
issuance of a license plate for his moped, there was no statutory
authority to do so under Act 200.         Prior to Act 200, HRS § 249-14
governed the registration of mopeds similar to bicycles and
contained no provision regarding issuance of license plates.              HRS
§ 249-14.1 currently includes the phrase "upon the original
registration" when directing the director of finance to issue a
moped license plate.      HRS chapter 249 does not contain a
definition of "original registration" applicable to mopeds.
            "Under general principles of statutory construction,
courts give words their ordinary meaning unless something in the
statute requires a different interpretation."           Priceline.com,
Inc. v. Dir. of Taxation, 144 Hawai#i 72, 87, 436 P.3d 1155, 1170
(2019) (quoting Saranillio v. Silva, 78 Hawai#i 1, 10, 889 P.2d
685, 694 (1995)).     "Thus, the fundamental starting point of
statutory interpretation is the language of the statute itself."
Id. (brackets and internal quotation marks omitted) (quoting
State v. Alangcas, 134 Hawai#i 515, 525, 345 P.3d 181, 191
(2015)).    "Where the statutory language is plain and unambiguous,
our sole duty is to give effect to its plain and obvious
meaning." Id. (brackets omitted) (quoting Schmidt v. Bd. of
Dirs. of Ass'n of Apartment Owners of Marco Polo Apartments, 73
Haw. 526, 531-32, 836 P.2d 479, 482 (1992)).
            [A] cardinal rule of statutory construction is that courts
            are bound, if rational and practicable, to give effect to
            all parts of a statute, and that no clause, sentence, or
            word shall be construed as superfluous, void, or
            insignificant if a construction can legitimately be found
            which would give force to and preserve all the words of the
            statute[.]

Bragg v. State Farm Mut. Auto. Ins. Co., 81 Hawai#i 302, 306, 916
P.2d 1203, 1207 (1996) (internal quotation marks, citation, and
original brackets omitted).       However, "it is also true that, even
when strictly construing a statute, our primary duty in
interpreting and applying statutes is to ascertain and give
effect to the legislature's intention to the fullest degree."


                                     11
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
Id. (block quote format altered) (quoting Sato v. Tawata, 79
Hawai#i 14, 17, 897 P.2d 941, 944 (1995)).        "The legislature is
presumed not to intend an absurd result, and legislation will be
construed to avoid, if possible, inconsistency, contradiction,
and illogicality."    Zanakis-Pico v. Cutter Dodge, Inc., 98
Hawai#i 309, 316, 47 P.3d 1222, 1229 (2002) (brackets and
internal quotation marks omitted) (quoting Beneficial Hawai#i,
Inc. v. Kida, 96 Hawai#i 289, 309, 30 P.3d 895, 914-15 (2001)).
                It is also "a canon of construction that statutes that
          are in pari materia may be construed together." State v.
          Kamana#o, 118 Hawai#i 210, 218, 188 P.3d 724, 732 (2008)
          (quoting Black's Law Dictionary 806 (8th ed. 2004)). "Thus,
          '[l]aws in pari materia, or upon the same subject matter,
          shall be construed with reference to each other. What is
          clear in one statute may be called upon in aid to explain
          what is doubtful in another.'" Id. (alteration in original)
          (quoting Barnett v. State, 91 Hawai#i 20, 31, 979 P.2d 1046,
          1057 (1999)); see also HRS § 1-16 (2009).

Wells Fargo Bank, N.A. v. Omiya, 142 Hawai#i 439, 450, 420 P.3d
370, 381 (2018).
          The ordinary meaning of "original" means "Preceding all
others in time: First."     Webster's II New College Dictionary 792
(3d ed. 2005).   Applying the ordinary meaning of "original," HRS
§ 249-14.1 requires a license plate be issued when a moped is
first registered.    This would not include subsequent payment of a
registration fee on an annual basis.
          The legislative history of Act 200 does not support an
interpretation that previously registered mopeds are to be issued
a license plate.    Act 200 enacted H.B. 1753 into law.         As passed
by the House on its third reading, H.B. 1753, H.D. 3 proposed a
section to be added to HRS chapter 249 (County Vehicular Taxes)
that stated, in relevant part: "Each moped shall be issued a
number plate upon payment of the initial annual registration fee
pursuant to section 249-14."      H.B. 1753, H.D. 3, 28th Leg., Reg.
Sess. (2016) (emphasis added).
          However, in the Senate, the content of H.B. 1753, H.D.
3 was deleted and replaced with the content of S.B. 2736, S.D. 1,
"a substantially similar measure[.]"       S. Stand. Comm. Rep. No.

                                   12
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


3061, in 2016 Senate Journal, at 1318.      Notably, by replacing the
content, the Senate amended the bill to require the issuance of a
number plate for a moped "upon the original registration" rather
than "upon payment of the initial annual registration fee."
Compare H.B. 1753, H.D. 3, S.D. 1, 28th Leg., Reg. Sess. (2016),
with H.B. 1753, H.D. 3, 28th Leg., Reg. Sess. (2016).      The
substitution of the language is significant because it made the
issuance of a license plate dependent upon the "original
registration" instead of an "initial annual registration fee."
The legislative history of S.B. 2736 provides no explanation for
the use of the phrase "upon the original registration."
However, the senate standing committee report on H.B. 1753, H.D.
3, S.D. 1 described one of the purposes of the measure as
"[r]equir[ing] the Director of Finance to issue moped number
plates upon payment of the initial moped and bicycle registration
fee[.]"   S. Stand. Comm. Rep. No. 3061, in 2016 Senate Journal,
at 1318 (emphasis added).   The senate standing committee report
for the next Senate draft described the same purpose as
"[r]equir[ing] the Director of Finance to issue a moped number
plate and tag or emblem upon payment of fees[.]"      S. Stand. Comm.
Rep. No. 3599, in 2016 Senate Journal, at 1562 (emphasis added).
The Senate draft of the bill also proposed that the new moped
license plate requirement be created under HRS chapter 286
(Highway Safety).   H.B. 1753, H.D. 3, S.D. 1, 28th Leg., Reg.
Sess. (2016).
           The conference committee report for H.B. 1753, H.D. 3,
S.D. 2, C.D. 1 also did not provide an explanation for the phrase
"upon the original registration."      See Conf. Comm. Rep. No.
158-16, in 2016 House Journal, at 1416-17, 2016 Senate Journal,
at 842.   It described one of the measure's purposes as
"[r]equir[ing] the issuance of a moped number plate and tag or
emblem upon payment of fees[.]" Id. (emphasis added).    The
conference committee also expressly proposed that HRS chapter 249
was the more appropriate chapter to which the moped license plate

                                  13
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


requirement section should be added. Id.
          The legislative history does not provide an explanation
for the phrase "upon the original registration" with regards to
the issuance of a number plate and we must look to other sources
for guidance.
          Although there is no statutory definition of "original
registration" with respect to mopeds, the phrase "original
registration" is used multiple times in HRS chapter 249 in
relation to vehicles.    With respect to vehicles, HRS § 249-7
(2017) states:
                §249-7 Number plates. (a) Upon receipt of the tax
          the director of finance shall number and register the
          vehicle in the owner's name in a permanent record or book to
          be kept by the director for this purpose, and shall furnish
          the owner thereof with a receipt showing upon its face the
          license number issued for the vehicle and the fact that the
          license tax has been paid thereon for the whole or the
          remainder of the current year in which the receipt is
          issued. The director of finance shall also furnish the
          owner, upon the original registration of the vehicle, two
          number plates for the vehicle or one plate in the case of
          trailers, semitrailers, or motorcycles with the registration
          number marked thereon. Upon the payment of the tax for each
          year a tag or emblem bearing a serial number and the month
          and year of expiration shall be provided to the owner.
          Transfer of current number plates, tag, or emblem, except as
          authorized by this chapter or by chapter 286, is punishable
          by a fine of not more than $50 for each offense.

                (b) Upon an original registration the director of
          finance shall fix, and shall charge to the owner, a fee
          equal to the cost of the number plate and tag or emblem plus
          the administrative cost of furnishing the plate and tag or
          emblem and effecting the registration. Upon the issuance of
          a new series of number plates as determined by the directors
          of finance of each county through majority consent, the
          director of finance shall charge the owner a fee equal to
          the costs of the number plate plus the administrative cost
          of furnishing the plates. Upon issuing a tag or emblem, the
          director of finance shall charge the owner a fee of 50
          cents. The owner shall securely fasten the number plates on
          the vehicle, one on the front and the other on the rear, at
          a location provided by the manufacturer or in the absence of
          such a location upon the bumpers of the vehicle and in
          conformance with section 291-31, in such a manner as to
          prevent the plates from swinging. Number plates shall at
          all times be displayed entirely unobscured and be kept
          reasonably clean. In the case of trailers, semitrailers, or
          motorcycles, one plate shall be used and it shall be
          fastened to the rear thereof at a location provided by the
          manufacturer or in the absence of such a location at the
          rear thereof, and in the case of motorcycles in conformance
          with section 291-31.


                                   14
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                (c) Upon the issuance of the tag or emblem the owner
          shall affix the tag or emblem to the top right portion of
          the rear number plate, except that all vehicles owned by the
          State, any county government, any board of water supply, and
          official representatives of any foreign governments shall be
          issued registrations which need be renewed only in the new
          plate issue year.

                (d) After the initial payment of the tax and the
          original registration of a vehicle as herein specified, a
          motor vehicle shall not be required to be reweighed in any
          succeeding year unless it has been so altered or changed as
          to increase or diminish its weight. No new number plates
          shall, however, be issued to a new owner except as provided
          in sections 249-7.5 and 249-8.

                (e) If an owner of a vehicle registered in any
          county, upon the disposition of the vehicle, requests that
          the license plates furnished to the owner with respect to
          the registration of the vehicle be assigned to another
          vehicle subsequently acquired by the owner, the assignment
          may be made by the director of finance at the director's
          discretion. To defray additional administrative costs
          incurred by acceding to those requests, the director of
          finance shall charge a fee of $5 for each reassignment of
          license plates, in addition to the fee for registration.
          The procedure for registering the vehicles shall otherwise
          be identical with that provided by this section.

(Emphases added.)
          The license plate requirements for vehicles in HRS
§ 249-7(a) and (b) are similar to the license plate requirement
for mopeds in HRS § 249-14.1.       Given the legislature's purposeful
placement of the moped license plate requirement in HRS chapter
249, see Conf. Comm. Rep. No. 158-16, in 2016 House Journal, at
1416-17, 2016 Senate Journal, at 842, and the similarity of the
statutes included therein, we look to laws dealing with vehicles
to explain what is doubtful in HRS § 249-14.1.
          Under HRS § 249-7.5 (2017),4 an "original registration"

     4
          HRS § 249-7.5 provides:

                §249-7.5 New motor vehicle with a temporary number
          plate. Any person who has purchased a new motor vehicle which
          has attached a temporary number plate under section 286-53
          shall register the new motor vehicle in accordance with this
          chapter within thirty days after taking possession of the
          motor vehicle. For the purposes of this chapter, the
          registration of such a motor vehicle shall be considered an
          original registration under section 249-7. Within thirty days
          of the original registration of such a motor vehicle, the
          director of finance shall furnish two number plates and the
          valid tag or emblem appropriate for the year of registration,

                                    15
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


with respect to vehicles is the registration of a newly purchased
vehicle within thirty days of taking possession by the owner.
HRS § 249-7.5 also requires two number plates be issued within
thirty days of the "original registration."
            Given the plain meaning of "original," the lack of a
statutory definition of "original registration" as applied to
mopeds, the lack of any discernible legislative intent about the
purpose of the phrase "upon the original registration" as applied
to mopeds in Act 200, and in consideration of laws in pari
materia with HRS § 249-14.1 (specifically, HRS §§ 249-7 and
249-7.5), we conclude that the phrase "upon the original
registration" in HRS § 249-14.1 is only applicable to newly
purchased and/or first time registration of a moped.               The phrase
does not include previously registered mopeds that became subject
to an annual registration fee pursuant to Act 200.               Since there
is no statutory authority for the issuance of a license plate to
previously registered mopeds, Langdon could not have properly
received a license plate even if he had paid an annual
registration fee.      The legislature could not have intended the
absurd result of fining a moped owner for failing to secure a
license plate to the moped when no license plate was authorized
to be issued.
            Because no license plate was authorized to be issued to
Langdon for his previously registered moped, he was not in
violation of HRS § 249-14.1 based on a failure to secure a
license plate to the rear of his moped.5




            if any, which shall be attached to the motor vehicle as
            provided under section 249-7. Upon attachment of the number
            plates, the temporary number plate provided under section
            286-53 shall be destroyed.

(Emphasis added.)
      5
            This court expresses no opinion on whether the permanent
registration fee for mopeds registered pursuant to HRS § 249-14 may be modified
by Act 200.

                                       16
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                           V.   CONCLUSION
            Based on the foregoing, the Notice of Entry of Judgment
and/or Order and Plea/Judgment, filed on December 19, 2018, in
the District Court of the First Circuit, Honolulu Division, is
affirmed in part and reversed in part.       Langdon's violation of
HRS § 286-25 is affirmed and his violation of HRS § 249-14.1 is
reversed.


On the briefs:

Sonja P. McCullen,                     /s/ Lisa M. Ginoza
Deputy Prosecuting Attorney,
City and County of Honolulu,
for Plaintiff-Appellee.                /s/ Katherine G. Leonard

David R. Langdon,
Self-Represented,                      /s/ Derrick H. M. Chan
Defendant-Appellant.




                                  17